NO   PD-1345-15



                                  IN THE
                       COURT OF CRIMINAL APPEALS
                                OF TEXAS

                            80B3r JOE EVENS
                                      APPELLANT/PETIT[ONER

                                   VS.


                           THE STATE OF TEXAS
                                      APPELEE/RESPONDANT




 Appellant's motion requesting that the Court of Criminal Appeals
of Texas acknowledge and review the Sixth Court of Appeals opinion
in case No: PD-1345-15 alledging that the Sixth Court of Appeals
failed to review and write an opinion in reference to insufficient
evidence raised on direct appeal from the 196th judicial district
court, trial couse No 27388 in the Court of Appeals Sixth district
of Texas at Texarkana No .06-15-0079-CR. Appellant relying on William
Travis Light, appellant v. The State of Texas No.0761-99 Court of
Criminal Appeals of Texas En Banc. April 05,2000. Appellant Evens
contends the Sixth Court of Appeals at Texarkana is required to
review every arguement raised by a party that is necessary to the
disposition of that appeal. Rules App. Proc.,Rule 47.1(a)
—Appellant Evens contends in reference to criminal law KEY 1181.5
(3.1) Failure by a court of appeals to address a point of error
properly raised by a party requires remand for consideration of
that point of error. Rules App.Proc.,Rule 47.1 (a)
 Futhermore appellant contends although he raised proper arguements
in reference to insufficient evidence in his petition for discretionary
review the presumption of reaularity is a judicial construct that
requires a reviewing court absent evidence of impropriety to indulge
every presumption in favor of the reaularity of the proceedings
and documents   in the lower court.             -:

 Appellant contends it's a judicial requirement that the Sixth
GourE of Appeals address every issue necessary to dispose of an
appeal comprehends addressing alternative arguements as well as
arguments that are more distinct in their topics. Rules App.Proc,
Rule 47.1 (a)

                                                       RECEIVED IN
                                            COURT OF CRIMINAL APPEALS


                                                       DEC 22 2015


                                                     Ab@l Acosta, Cterk
                         PRAYER FOR RELIEF



 Wherefore, petitioner prays this court grant this motion to remand
this cause back to the Sixth court of appeals at Texarkana for
consideration and opinion in the cause No 06-15-0079-CR.

                                         RESPECTFULLY SUBMITTED,


                                         PETITIONER   PRO   SE
                                         T.D.C.J.   No.1995944
                                         Texas department of criminal
                                         Justice




                      CERTIFICATE OF SERVICE

 The undersigned appellant/petitioner hereby certifies that a true
and correct copy of the foregoing petition requesting thatfhe court
of criminal appeals remand this cause back to the Sixth court of
appeals at Texarkana for consideration of that point of error has
been mailed U.S. mail, postage prepaid to Court of Criminal Appeals
P.O.Box 12308 Austin Texas 78711 on this j^day of December,2015



                                        APPELLANT/PgWTIONERv